Citation Nr: 1621458	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction of a 20 percent rating for service-connected lumbar strain with a scar to 10 percent disabling, effective December 10, 2014, was proper.  

2.  Whether the severance of service connection for lumbar radiculopathy of the right lower extremity, previously evaluated as sciatic pain with weakness of the right lower extremity, was proper.  

3.  Whether a timely notice of disagreement was received regarding entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2012, March 2014, and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issue of entitlement to an increased rating for a lumbar strain with scar has been raised by the record in a December 2015 notice of disagreement form, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted for additional development in this case.  In October 2015, the  representative requested that the Veteran be scheduled for a personal hearing with a Decision Review Officer at the RO.  In a follow-up letter, also dated October 2015, the representative requested that the requested hearing be scheduled early next year as the Veteran was moving to Florida.  

In an April 2016 letter, the Veteran's representative stated that a Decision Review Officer hearing was held in March 2016.  Consequently, he requested that the Board remand the Veteran's appeal be sent back to the RO for adjudication of the claims following that Decision Review Officer hearing.  

As the Veteran has not waived initial RO review of the new evidence, i.e., testimony during the March 2016 Decision Review Officer hearing, a remand is required.  See 38 C.F.R. § 20.1304 (2015).  Additionally, while on remand, a transcript of the March 2016 must also be associated with the electronic file.  

Remand is also warranted for issuance of a statement of the case on the issue of whether the reduction of a 20 percent rating for a lumbar strain with scar to 10 percent disabling, effective December 10, 2014, was proper.  In December 2015, the Veteran expressed disagreement with a December 2014 rating decision that discussed the claim; however, no statement of the case has been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic file the transcript of the March 2016 Decision Review Officer hearing.  Failure to provide the above stated warrants automatic rescheduling of a new hearing.  

2.  Provide access of the electronic file to the RO for consideration of evidence submitted subsequent to the last statement of the case, specifically testimony elicited during the March 2016 Decision Review Officer hearing.  Following consideration of the evidence in the first instance, in addition to any other evidence submitted in accordance with this remand order, readjudicate the Veteran's claims de novo.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and return the claims to the Board for final adjudication.  

3.  Issue a statement of the case to the Veteran and his agent, addressing whether the reduction of a 20 percent rating for a lumbar strain with scar to 10 percent disabling, effective December 10, 2014, was proper.  The Veteran and his agent must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefit sought in connection with the claims remain denied, the Veteran and his agent should be provided with an appropriate supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




